Citation Nr: 0703832	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
January 1996.

This claim is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in August 2005 in order 
to associate the list of questions used by the VA examiner in 
a February 2004 VA examination.  This has been accomplished 
and the claim is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's skin disability is manifested by a constant 
flaky scalp and frequent skin eruptions.

2.  The evidence does not show ulcerations, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
that the condition is exceptionally repugnant, more than 40 
percent of an exposed area affected, or the need for constant 
or near-constant systemic therapy.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for a skin 
disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Code (DC) 7806 (2002) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

The Board notes that the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended regulations.  

Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  In this case, the veteran's skin 
condition has been rated by analogy to eczema under DC 7806.  
38 C.F.R. § 4.20 (2006).  

Under the pre-amended DC 7806, a skin disability rating 
depended upon the location and extent of the disease and the 
repugnant disfigurement or other disabling characteristics of 
the disease.  Specifically, when eczema was manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or was exceptionally repugnant, a 
50 percent evaluation was assigned.  If there was constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation was assigned.  38 
C.F.R. § 4.118, DC 7806 (2002). 

Under the amended regulations, a 30 percent rating will be 
assigned with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more during the past 12-
month period.  

At a hearing, the veteran testified that his skin rash was 
very bad in the scalp area and in the pubic area.  He 
described areas that became totally inflamed with constant 
flaking.  He indicated that shampoos and facial medication 
did not help.  He reported that it covered more than 20 
percent of his body and that the condition would come and go.  

In a written statement, the veteran asserted that he 
developed a skin rash on various parts of his body, was 
sensitive to all kinds of soaps, colognes, and skin care 
products.  He reported rashes and in-grown hairs in the 
genital area, and dry, flaky scalp and eyebrows.  He 
reflected that co-workers frequently brushed off his 
shoulders and attire at work and that it was extremely 
embarrassing.  His supervisor submitted a statement that the 
veteran experienced a flaky skin problem on his face and 
head, which had been noticed by many of his co-workers.  

In a February 2004 VA examination, the veteran reported a 
history of a continuous problem with a flaking scalp despite 
numerous creams, solutions, or shampoos.  The VA examiner 
diagnosed seborrheic keratosis of the scalp and related that 
the exposed area was less than 1 percent.  A February 2001 VA 
examination showed a normal skin evaluation.

After consideration of the veteran's testimony and the 
evidence received to date, the Board finds that a 30 percent 
rating, but no more, is warranted for the veteran's skin 
disability.  Specifically, the constant flaking of the scalp, 
on-going break-outs of skin inflammation, and the absence of 
successful treatment is most consistent with a 30 percent 
rating for eczema.  

However, a higher than 30 percent rating is not warranted 
under either the pre-amended or amended skin regulations.  Of 
note, while the veteran has experienced constant flaking, the 
evidence does not show ulcerations, extensive exfoliation or 
crusting, or systemic or nervous manifestation.  Moreover, 
while the condition may be essentially constant and 
embarrassing, it is not exceptionally repugnant.  Therefore, 
a higher rating is not warranted under the pre-amended 
regulations.

In addition, while the veteran estimates involvement of 
approximately 20 percent of his body, the VA examiner noted 
that less than 1 percent was involved.  More importantly, 
there is no indication that the veteran has required systemic 
therapy such as corticosteroids, immunosuppressives, ultra-
violet light treatments, or electron beam therapy, as 
anticipated by a higher rating under the amended regulations.

In sum, the Board finds that a 30 percent disability 
evaluation, but no more, adequately contemplates the 
veteran's symptomatology under the pre-amended and amended 
provisions of DC 7806.  The Board has considered other 
potentially relevant diagnostic codes, particularly the scar 
regulations, but finds that no higher rating is warranted at 
this time.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
January 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in March 2005.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran underwent several VA 
examinations, most recently in February 2004, which 
specifically addressed the issue of his skin disability.  The 
available medical evidence is sufficient for an adequate 
determination.  

In March 2006, the RO provided the veteran with notification 
as to establishing a disability rating and effective date.  
To the extent that the claim for an increased rating has been 
granted, the RO will assign the rating and effective date and 
so notify the veteran.  No further notice is needed as to any 
disability rating or effective date matters in this case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further action is necessary under the mandate 
of the VCAA.




ORDER

A 30 percent disability rating, but no more, for a skin 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


